840 So.2d 439 (2003)
STATE of Florida, Appellant,
v.
Charles S. HEDDON, Appellee.
No. 5D02-1110.
District Court of Appeal of Florida, Fifth District.
March 21, 2003.
*440 Charles J. Crist, Jr., Attorney General, Tallahassee, and Angela D. McCravy, Assistant Attorney General, Daytona Beach, for Appellant.
Tad A. Yates of Kirkconnell, Lindsey, Snure and Yates, P.A., Winter Park and David A. Henson, Brevard, North Carolina, for Appellee.
SAWAYA, J.
The State is attempting to appeal the modification of Charles S. Heddon's community control. Heddon argues that because the trial court modified the conditions of his community control but did not revoke it, the State is not permitted to appeal from such an order. See Fla. R.App. P. 9.140(c)(1). We agree.
It is well settled that the State may not appeal an order modifying community control because a modification of community control does not constitute a sentence. State v. Gray, 721 So.2d 370 (Fla. 4th DCA 1998); State v. Blackman, 488 So.2d 644 (Fla. 2d DCA 1986). This rule applies to the instant case even though Heddon admitted the violation. Gray. Accordingly, the above styled appeal is dismissed.
DISMISSED.
SHARP, W. and ORFINGER, JJ., concur.